Title: James Madison to Thomas Cooper, 26 December 1826
From: Madison, James
To: Cooper, Thomas


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 26. 1826
                            
                        
                        The two copies of your Lectures on Political Economy forwarded with your letter Novr. 15. were duly recd.
                            That for Mr. Eppes was delivered to Mr. Trist of the Monticello family who said he could send it on forthwith by a safe
                            conveyance. For the other addressed to myself, I offer my thanks. Before I had time to look into the volume, I had an
                            opportunity of handing it over to Professor Tucker, of our University now charged with that branch of instruction, who
                            wished to see it, as I did that he should, not doubting that it well merited his perusal.
                        Have you ever adverted to the alledged minuteness of the Roman farms, & the impossibility of
                            accounting for their support of a family. All the Antient Authors Agricultural & Historical, speak of the ordinary
                            size, as not exceeding duo jugera , equal according to the ascertained measure, to about one and a quarter, of
                            our Acres; and none of the modern writers I have met with, question the statement. Neither Hume nor Wallace, tho’ led to a
                            critical investigation of it, in comparing the populousness of antient & modern Nations, notice the difficulty.
                            Dixon too, in his elaborate researches into Antient husbandry, if I do not misrecollect, starts no doubt on the subject
                            Now is it possible that a family, say of six persons, could purchase from such a speck of earth, by any known mode of
                            culture, a supply of food such as then used; with the materials for clothing, or a surplus from the soil that would
                            procure it: to say nothing of fuel, and the wood necessary for the other wants of the farm? We hear much also of the
                            plough and the oxen on the Roman farm. How were these fed? A yoke would devour more than the whole product. Cincinnatus
                            himself is reported to have owned but 8 jugera, if I mistake not, one half of which he lost by a suretyship. Even that
                            aristocratic allowance is not free from the remarks here made. The subject is curious; and involves 3 questions. 1.
                            Whether the size of the farm, tho’ never called in question, has been rightly stat<ed.> 2. If rightly stated, and no
                            extraneous resources existed, how were the families subsisted? 3. If there were extraneous resources, what were they? We
                            read of no pastures or forests in common, and their warlike expeditions tho’ in the neighbourhood, as it were, and
                            carried on by the farmers themselves, could yield no adequate supplies to solve the problem.
                        The Mail has furnished me with a copy of your Lectures on Civil Government, and on the Constitution of the U.
                            S. I find in them much in which I concur; parts on which I might say non liquet, and others from
                            which I should dissent; but none, of which interesting views are not presented. What alone I mean to notice is a passage
                            in which you have been misled by the authorities before you, and by a misunderstanding of the term "national" used in the
                            early proceedings of the Convention of 1787. Both Mr. Yates and Mr. Martin brought to the Convention predispositions
                            agst. its object, the one from Maryland representing the party of Mr. Chase opposed to federal restraints on State
                            Legislation; the other from N. York, the party unwilling to lose the power over trade through which the State levied a
                            tribute on the consumption of its neighbours. Both of them left the Convention long before it compleated its work, and
                            appear to have reported in angry terms, what they had observed with jaundiced eyes. Mr. Martin is said to have recanted at
                            a later day; and Mr. Yates to have changed his politics, and joined the party adverse to that which sent him to the
                            Convention.
                        With respect to the term "national," as contradistinguished from the term "federal"; it was not meant to
                            express the extent of power, but the mode of its operation, which
                            was to be not like the power of the Old Confederation operating on States; but like that of ordinary Governments operating
                            on individuals; and the substitution of "United States" for "National" noted in the journal was not designed to
                            change the meaning of the latter, but to guard agst.a mistake or misrepresentation of what was intended. The term
                            "National" was used in the original propositions offered on the part of the Virginia Deputies, not one of whom attached to
                            it any other meaning than that here explained. Mr. Randolph himself, the organ of the deputation on the occasion was a
                            strenuous advocate for the federal quality of limited & specified powers; and finally refused to sign the
                            Constitution because its powers were not sufficiently limited and defined.
                        We feel great pleasure in inferring from your communication, that your health, so severely assailed at
                            Richmond, has been effectually restored. With the best wishes for its continuance, and the addition of all other
                            blessings I renew to you the expression of my great esteem & friendly regards.
                        
                            
                                James Madison.
                            
                        
                    